           Case 2:20-cv-00348-GMN-NJK Document 17 Filed 05/05/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     T. MATTHEW PHILLIPS,                           )
 4                                                  )
                          Plaintiff,                )       Case No.: 2:20-cv-00348-GMN-NJK
 5
            vs.                                     )
 6                                                  )                     ORDER
     NUTRANEXT, LLC, et al.,                        )
 7                                                  )
                          Defendants.               )
 8
 9          Pending before the Court is the Report and Recommendation of United States

10   Magistrate Judge Nancy J. Koppe, (ECF No. 14), which recommends that this case be

11   remanded for failure to show by a preponderance of the evidence that the amount in

12   controversy exceeds $75,000, as required by 28 U.S.C. § 1332.

13          A party may file specific written objections to the findings and recommendations of a

14   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

15   D. Nev. Local R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

16   determination of those portions to which objections are made. 28 U.S.C. § 636(b)(1); D. Nev.

17   IB 3-2(b). The Court may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b).

19   Where a party fails to object, however, the Court is not required to conduct “any review at

20   all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149

21   (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a

22   magistrate judge’s report and recommendation where no objections have been filed. See, e.g.,

23   United States v. Reyna–Tapia, 328 F.3d 1114, 1122 (9th Cir. 2003).

24          Here, no objections were filed, and the deadline to do so has passed.

25   ///


                                                 Page 1 of 2
             Case 2:20-cv-00348-GMN-NJK Document 17 Filed 05/05/20 Page 2 of 2



 1           Accordingly,
 2           IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 14), is
 3   ACCEPTED and ADOPTED in full.
 4           IT IS FURTHER ORDERED that this action be REMANDED to Clark County
 5   District Court. The Clerk of the Court shall remand this action and thereafter close this Court’s
 6   case.
                          5
 7           DATED this ______ day of May, 2020.
 8
 9                                                ___________________________________
                                                  Gloria M. Navarro, District Judge
10                                                United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                Page 2 of 2
